Filed:   June 18, 2003

                   UNITED STATES COURT OF APPEALS

                        FOR THE FOURTH CIRCUIT


                              No. 02-2224
                           (CA-01-2488-JFM)



Ernestine Brock,

                                                Plaintiff - Appellant,

          versus


Jo Anne B. Barnhart, Commissioner of Social
Security,

                                                 Defendant - Appellee.



                              O R D E R



     The court amends its opinion filed May 21, 2003, as follows:

     On the cover sheet, section 7, line 4 -- the following

attorney is added to the counsel listing:        “Marcia E. Anderson,

Office of the General Counsel, SOCIAL SECURITY ADMINISTRATION,

Baltimore, Maryland.”

                                          For the Court - By Direction



                                          /s/ Patricia S. Connor
                                                   Clerk
                              UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-2224



ERNESTINE BROCK,

                                              Plaintiff - Appellant,

          versus


JO ANNE B. BARNHART, Commissioner of Social
Security,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. William Connelly, Magistrate Judge. (CA-
01-2488-JFM)


Submitted:   April 29, 2003                   Decided:   May 21, 2003


Before WIDENER, MICHAEL, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Judith L. Mathis, MATHIS & MATHIS, Arlington, Virginia, for
Appellant. Thomas M. DiBiagio, United States Attorney, Kristine L.
Sendek-Smith, Assistant United States Attorney, Baltimore,
Maryland; Marcia E. Anderson, Office of the General Counsel, SOCIAL
SECURITY ADMINISTRATION, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Ernestine Brock seeks review of the magistrate judge’s order*

affirming the Commissioner’s denial of social security benefits

pursuant to 20 C.F.R. § 404.1520(f) (2002).                    Our review of the

record discloses that the Commissioner’s decision is based upon

substantial         evidence     and   is    without    reversible   error.       In

particular, we find that substantial evidence supports a finding

that Brock retains the residual functional capacity to perform

medium work and, therefore, is able to return to her past relevant

work as a certified nursing assistant.                 Accordingly, we affirm the

magistrate judge’s order.              Brock v. Barnhart, No. CA-01-2488-JFM

(D. Md. Aug. 15, 2002).          We dispense with oral argument because the

facts       and   legal    contentions      are   adequately   presented    in   the

materials         before   the   court      and   argument   would   not   aid   the

decisional process.




                                                                           AFFIRMED




        *
       The parties consented to review by a magistrate judge
pursuant to 28 U.S.C. § 636(c)(2) (2000).


                                             3